



COURT OF APPEAL FOR ONTARIO

CITATION: Hill v. Scotia Mortgage Corporation, 2015 ONCA 148

DATE: 20150305

DOCKET: C57324

Cronk, Pepall and Benotto JJ.A.

BETWEEN

Sedwick Hill
and Merville Hill

Defendants/Appellant

and

Scotia Mortgage Corporation

Plaintiff/Respondent

Sedwick Hill, in person

Justin Winch, for the respondent

Heard and released orally: February 20, 2015

On appeal from the judgment of Justice Joseph M. Donohue
    of the Superior Court of Justice, dated June 26, 2013.

ENDORSEMENT


[1]

The appellant appeals from the summary judgment granting the respondent
    amounts owing on a mortgage and a line of credit, leave to issue a writ of
    possession and dismissing the appellants counterclaim.

[2]

During the hearing of the summary judgment motion, the appellant admitted
    his indebtedness under the mortgage and the line of credit. There were also
    Revenue Canada liens and property tax arrears. The appellant says that he knew
    about the liens, but did not know until the motion, that the bank would be relying
    on them in support of summary judgment.

[3]

The liens aside, the appellant acknowledged that the property taxes were
    in arrears. This fact on its own put the mortgage into default.

[4]

The appellant argues here, as he did before the motion judge, that he
    had entered into an agreement with the respondents employees and arranged for
    them to make payments on the mortgage.

[5]

According to the appellant, a third party, Ms. Currie, loaned him
    $75,000. Of this amount, $35,000 was held back by the employees and was to be
    used by them to contribute towards his mortgage payments. The appellant led no
    evidence in support of this claim from the alleged third party lender Ms.
    Currie.

[6]

The motion judge found, correctly in our view, that there was no
    evidence to contradict the evidence of the respondent, which established that
    it was entitled to the $365,045.75 owed under the mortgage and to the
    $20,686.86 owed under the line of credit. These defaults, together with the outstanding
    property taxes on the property, permitted the respondent to seek possession.

[7]

We agree with the motion judge that there was no genuine issue requiring
    a trial, and that the summary judgment and leave to issue a writ of possession
    were warranted.

[8]

The motion judge also dismissed the appellants counterclaim against
    the respondent for excessive fees, on the basis that there was insufficient
    evidence in support of that allegation. She indicated that the dismissal was
    without prejudice to any separate claim against the respondent in respect to
    the alleged theft of $35,000. We see no error in the motion judges ruling on
    this issue.

[9]

The appeal therefore is dismissed.

[10]

The
    respondent bank is entitled to its costs of this appeal which, having regard to
    the terms of the mortgage, we fix in the total amount of $10,000, inclusive of
    disbursements and HST.

E.A. Cronk J.A.

S.E. Pepall J.A.

M.L. Benotto J.A.


